DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short et al1 (“Short”) in view of Laughlin et al2 (“Laughlin”).
Regarding claim 1, Short teaches an information processing device (note the instant device is in communication with a “mobile terminal” as well as recited below and the claim does not limit this device to necessarily being a device located with the mobile terminal or necessarily remotely although both are possible under the claim language, however such a device is interpreted as comprising the recited components below as addressed below; see Short, paragraphs 0046-67 teaching “remote modeling system 200” which as a system is “configured to carry out the processes described” for “remote modeling” such that this system is a device for processing information or in other words an information processing device which itself can be made up of additional systems and devices as will be further addressed below where for example there are “two or more portions that are remotely located from each other” which “include a field system 202 that is deployed in a field environment and a remote system 204 that is remote from the field environment”) comprising:
a network interface circuit configured to communicate (see Short, paragraph 0046 and figure 2 teaching “two or more portions that are remotely located from each other” which “include a field system 202 that is deployed in a field environment and a remote system 204 that is remote from the field environment,” which “communicate directly or indirectly over one or more networks, e.g., a local area network or the Internet” and/or may “communicate indirectly via a server system 206” that “may then pass messages between the field system 202 and the remote system 204” such that this could more broadly read on such a network interface circuit as such a server would be part of the system and device and thus be configured to communicate as required or as in paragraph 0047 the “communications interface 212” which “allows the field system 202 to communicate with both the remote system 204, the server system 206, or both” could be considered such a network interface circuit) with a mobile terminal movable along with a work operator in a work site (note that “a work site” and the relatedly used below term, “environment of the work site” is interpreted to be any environment at which a work site could be located and thus any location at which work can be performed in any manner, even if work is not presently performed, is considered such an environment of a work site and thus essentially any location may be an environment of a work site which a 3D model could reproduce as work could theoretically be performed at any site; in light of this, see Short, paragraphs 0046-0047 and figure 2 teaching “two or more portions that are remotely located from each other” which “include a field system 202 that is deployed in a field environment and a remote system 204 that is remote from the field environment” where this “field system 202” is a mobile terminal movable along with a work operator in a work site as this “field” could be a work site and as noted in paragraph 0004 this “field” could refer to “a field worker performing diagnostic, maintenance, or repair work on a target device in the field worker’s environment” and for example this mobile device could be any of those in paragraphs 0048-0049 where this could be an “HMD” for the field worker or a “mobile phone” or “tablet computing device” all of which are movable along with the field worker or work operator in the work site);
a memory configured to store data illustrating a three-dimensional model reproducing an environment of the work site (see Short, paragraphs 0050-0053 teaching that the “field system” for example is “configured to generate a 3D model of the ambient environment of the field user” and where the “representation of the modeled 3D environment may be a rendering of the 3D model of the environment, an image of the environment, or may take other suitable forms” and “one or more data files representing the 3D model transmitted to the remote system 204 may be reduced as compared to the size of the initial 3D model of the environment before extraction” or “extraction of a target object from a 3D model of an environment…may be more efficiently performed at the server system 206 or the remote system 204” where these systems contain memories (for example as taught in paragraphs 0103-0110 and figures 8) aiding in their respective functions such as generating “files” which must be stored in some memory of the extraction device in order to perform the extraction—thus the above teachings make clear that data illustrating a 3D model of the ambient environment of the work site is generated and stored in order to be extracted from where for example this “data” would most broadly refer to the “spatial sensing data” which “represents spatial characteristics of the field user’s ambient environment” which is then processed and analyzed in order to ultimately illustrate a 3D model reproducing the environment according to this data captured for analysis) , the three-dimensional model including a plurality of feature points, wherein each of the feature points includes three-dimensional coordinates, feature quantity, and color information (see Short, paragraphs 0050-0052 teaching the “spatial modeling engine 216 is configured to generate a 3D model of the ambient environment of the field user” and  “receives spatial sensing data sensed by one or more sensors in a spatial sensing subsystem….and processes the spatial sensing data to generate the 3D model” and this “spatial sensing data represents spatial characteristics of the field user’s ambient environment” and for example may include “data generated as a result of an infrared emitted that emits a pattern of infrared light in the field environment and a depth camera that detects distortions in the infrared patterns projected onto surfaces of the environment to determine distances of surfaces from the camera” or the system “may be configured to analyze images, video, or other spatial sensing data to recognize particular objects in an environment” where the “3D model generated…can be defined in any suitable form, e.g., as a 3D polygonal mesh” and this can be an “initial 3D model of the environment” which is subjected to a further “extraction” process as will be referenced later and where as in paragraph 0056 it is further taught that “the spatial modeling engine 216 first identifies one or more anchor points in the ambient field environment” where the “anchor points serve as reference positions (e.g., origins) in a 3D coordinate system that defines spatial positions in the ambient field environment” making it so that “locations of objects in a 3D model of the ambient field environment can then be defined in terms of the offset from the origin position” and also so that “the coordinate value that identifies the precise location of the virtual object in the remote environment will also identify an equivalent location on a surface of the actual target object that physically exists in the field environment” (see also paragraph 0073 describing similar teachings)—thus the initial model is 3D model which includes a plurality of feature points corresponding to the spatially sensed data at 3D coordinate locations which include a feature quantity for example in that each point is analyzed and may determine that a quantity of some feature exists enough that it may be recognized or labeled or represented such that for example a “depth” feature is a feature which may be quantified at each coordinate location and “color information” is also included in the 3D model as “images” or “video” made up of color data may be analyzed using “computer vision technologies” to recognize objects which may be replaced with virtual models which as in paragraph 0055 are displayed with a “particular visual representation that should be displayed for the virtual object” where such a representation is rendered to users and thus would include a color value as would be recognized by one of ordinary skill in the art); and
a processor coupled to the memory and configured to (see Short, paragraphs 0051-0053 teaching that the “extraction” may be “performed at the server system 206 or the remote system 204” or as “part of the field system” where paragraph 0046 makes clear that each of the portions of the systems are “computers” in “multiple locations” and such computers have “one or more dedicated or shared processors” or “non-local (e.g. cloud based) processing” which carry out functions as taught in paragraphs 0103-0110 and figure 8 using the well-known paradigm of a processor coupled to a memory performing functions as described herein) perform authoring processing in response to an operation by a person different from the work operator, the authoring processing including (see Short, supra, teaching “extraction” processing which is performed which may be considered “authoring processing” as it helps to author or create some version of an illustration of the work site and this may be performed remotely at the “remote system” such that it is in response to an operation by a person different from the work operator with the “expert” for example being such a person):
	obtaining an estimated location of the work operator and an estimated orientation of the work operator from the mobile terminal via the network interface circuit (note that the claim does not limit in any manner the form of such “location” and “orientation” which is obtained nor how or who performs any estimation which results in an “estimated location” or “estimated orientation” of the work operator; see Short, beginning at paragraph 0036 teaching that an estimated location and orientation of the work operator is obtained where the “field user may walk around the target object to scan the object from different angles in order to generate a complete 3D model of the target object within the field user’s ambient environment” where this obtains an estimated location of the work operator and orientation of the work operator in relation to the ambient environment as further explained in paragraphs 0056-0057 where the “field system 202 may include a display coordinate value that indicates the position in 3D space at which a virtual object should be displayed” as well as “an object orientation value” such that an “alignment and translation engine” works to “translate a received display coordinate value to a translated display coordinate value that identifies the display position for a virtual object in a 3D space specifically for the ambient environment” by identifying “anchor points” to “serve as reference positions” in a “3D coordinate system” and “locations of objects in a 3D models of the ambient field environment can then be defined in terms of their offset from the origin position” with the example that “if a remote user places a virtual object at a particular location on a surface of a 3D model of a target object in a remote environment, the coordinate that identifies the precise location of the virtual object in the remote environment will also identify an equivalent location on a surface of the actual target object that physically exists in the field environment” and based on “the present field of view” the system can “render the virtual object on the surface of the physical object within an augmented view of the ambient environment” and thus when transmitting a 3D model of such an environment as discussed in paragraph 0053 to the server or remote system then this comprises obtaining estimates of the location and orientation of the field user in relation to the ambient environment using the 3D coordinate system where for example receiving information such as similar to that in figures 1A-1F where the represented environment is seen from the estimated location and orientation of the field user which can then be seen by the remote user at the location and orientation where as in paragraph 0067 it is possible that “direction of a user’s gaze may be determined using data from one or more orientation and motion sensors of the HMD”);
obtaining a first partial region from among the work site reproduced in the three-dimensional model by using the estimated location and the estimated orientation, the first partial region being a region at the estimated location and having a given size centered on the estimated orientation (see Short, paragraphs 0051-0053 teaching to “scan all or a portion of the ambient environment of the field user” which may “include extraneous portions that are not required or desired by a remote expert user” such this “all or a portion” which is scanned and represented as an “initial 3D model” may be an “environment in whole or in part” and “not limited to just the target object” and thus, this “all or portion” of the region which is scanned and initially modeled and then subjected to “extraction,” is an obtaining of a first partial region from among the work reproduced in the 3D model by using the estimated location and orientation of the user at the location which the field user has scanned initially and importantly note that “extraction of a target object from a 3D model of an environment” can be “performed at the…remote system 204”);
in response to the obtaining of the first partial region, searching a second partial region from among the first partial region by comparing the plurality of feature points corresponding to the first partial region and predetermined feature points of a work target associated with the work site, the second partial region being a region including a work target in the work site (see Short, paragraphs 0050-53 teaching the “extraction of a target object from a 3D model of an environment” can be “performed at the…remote system 204” and the “extraction engine can identify a target object in a 3D model automatically or based on user input” using “object detection and recognition techniques to detect a target object in the initial 3D model” such that this identification through object recognition applied to the model is a searching for a second partial region which for example may appear a “target object” such as a work target of a “photocopying machine” or other device such that this compares the feature points describing the region with predetermined feature points such as those which can be recognized of a work target at the work site (“analyze images, video, or other spatial sensing data to recognize particular objects in an environment” to “obtain pre-defined 3D models of the recognized objects in the environment and arrange them as the corresponding physical objects are arranged in the environment”) where the second region is a region including a work target such as the “photocopier”), and
in response to detecting of the second partial region in the searching of the second partial region, registering, in the memory, position information indicating a position of the work target by using the three-dimensional coordinates corresponding to the second partial region (note that “register” here is interpreted broadly to mean some sort of recording of information or assigning of information such as registering the information in memory as some form of 3D coordinates related to the second partial region identified in a coordinate space as position information for display according to the position of the work target so it is usable as image information on an image in which the work site is photographed which is interpreted in context to mean some form of screen space coordinate space which would include for example overlaying image information an in image in the view frustum at the point of the work target—thus overlay of virtual image information on a real time view of the environment which is displayed would be included in such registering; 
thus see Short, paragraphs 0050-0053 teaching as above to “analyze images, video, or other spatial sensing data to recognize particular objects in an environment” to “obtain pre-defined 3D models of the recognized objects in the environment and arrange them as the corresponding physical objects are arranged in the environment which as further taught in paragraphs 0056-0057 involves the “alignment and translation engine” assigning or registering “reference positions” which allows any 3D object to be reproduced in relation to the registered coordinates such that the “the field system 202 can transmit to the remote system 204 data that identifies the anchor points of the ambient field environment along with the 3D model of the ambient field environment or the 3D models of one or more target objects in the ambient field environment” and “ [i]n this way, the remote system 204 can identify the anchor points of the ambient field environment and can use the identified anchor points to generate display coordinate values for virtual objects in a remote environment in terms of their offsets from the identified anchor points” making it so that “[w]ith the coordinate systems aligned between the field environment and the remote environment, coordinate values generated by either the field system 202 or remote system 204 will indicate corresponding positions in either environment” meaning that such positions are considered registered in the memory of the appropriate remote system, where all systems have already been shown to be those with memories holding the objects of their processing), the position information being configured to be used to display, according to the position of the work target, image information on an image in which the work site is photographed (see Short, paragraphs 000050-0057 teaching as above that once the position of the work target is determined and extracted as above and is compatible with the aligned 3D coordinate system above then that position information of the target object is used to display image information such as a model of the work target or image information such as annotations or “virtual objects that were placed by a remote user” such as “graphics or icons” or “text” or other virtual objects and this is used to display image information on an image in which the work site is photographed as the field user sees such information on the image of the site they are photographing or capturing).  
Short teaches all that is required as explained above but fails to specifically teach in the “obtaining a first partial region…” step above that the first partial region is “a region at the estimated location and having a given size centered on the estimated orientation.”  Short does teach determining the estimated location and orientation of the field user—as the field device captures the ambient environment from the location and orientation of the device of the user during capture and the HMD tracks the gaze of the field user – and from this information then another remote user may perform the extraction of work target or more specific information within the initial representation.  Short is thus found to be missing the concept that an orientation and location of the user essentially establishes a first frame of reference or “first partial region” from which further searching may take place, and where this partial region is specifically a “region at the estimated location and having a given size centered on the estimated orientation.”  Thus Short stands as a base device upon which the claimed invention can be considered an improvement through using an obtained estimated location and orientation of a work operator to establish a first partial region within a reproduced environment with the region being a region not only at the estimated location but also having a given size centered on the estimated orientation, with this region then serving as basis for searching an associated second region for a targets of interest.
In the same field of endeavor relating to performing authoring processing in response to an operation by a person different from a work operator capturing feature points of a 3D work site (see Laughlin, paragraphs 0041-0068), Laughlin teaches obtaining an estimated location and estimated see Laughlin, paragraphs 0131-0147 teaching mobile terminal moving with a work operator in the form of HMD 804 with a “camera system configured to generate video data for aircraft 802 from the viewpoint of person 820” and “information module 806 displays images 821 of aircraft 802 from the viewpoint of person 820 on display device 810” for example such that there is an obtaining of an estimated location and estimated orientation of a work operator through sending of the “viewpoint” which defines a particular location and orientation of the user allowing for example a “person 823” to “see what person 820 sees”) and obtaining a first partial region from among the work site by using the estimated location and orientation with the first partial region being a region at the estimate location (see Laughlin, supra, where for example a “process may use pattern recognition software to identify the object” in a “video stream of images for an object” such that the first partial region of interest corresponds to the “viewpoint of the person” and from this first partial region of the environment to be reproduced, the remote expert users may then ”identify the object” or otherwise annotate it or communicate information about it to the field user) and having a given size centered on the estimated orientation (see Short, supra, where the “viewpoint of the person” corresponds to the location and orientation of the worker such that the camera frustum of the capture system has a given size centered on the orientation from the device providing the view of environment).  
According to the above discussion, Laughlin has authoring by different person with respect to an obtained estimated location and orientation and the orientation and location of the work operator is obtained from the mobile terminal as the mobile terminal provides a view of an environment and objects from the location and orientation of the “viewpoint” of the field user which can then be analyzed by remote users and their computing resources.  Laughlin then teaches that a first partial region from among the worksite is obtained by using the estimated location and the estimated orientation from the “viewpoint” of the field user which is a region at the estimated location and having 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Short to include the obtaining of a first partial region as in Laughlin which is defined by an obtained location and orientation of a field user which then serves as basis for detecting a second partial region including a work target in a work site as doing so would yield predictable results and result in an improved system.  The results of the combination would have been predictable as Short already teaches to send a 3D model reproducing an environment captured by a mobile user at a work site which may be searched for a work target in the region captured by the mobile user and thus all that combining Laughlin would result in would be that the initial 3D model sent to the remote system would be from the viewpoint of the user including their location and orientation and centered on the orientation as in Laughlin and then the extraction from this first partial area of reference could be performed as is done in both Laughlin and Short already.  The combination would yield an improved system as the work operator of the system would be able to convey their “viewpoint” and thus an expert could “instruct person 820 what to look for in an area 836 and/or how to perform a see Laughlin, paragraph 0136-0137 and in view of the problem addressed in paragraphs 0004-0010).
Regarding claim 3, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein the obtaining of the first partial region is configured to, in a case where the work operator performs a pointing operation indicating a direction of a position of the work target, obtain the first partial region based on the orientation of the work operator and the direction indicated by the pointing operation of the work operator (note that the claim does not limit or define what exactly is doing the “pointing operation” and thus if any “pointing” occurs which indicates a direction of a position of a work target which then leads to the first partial region being obtained based on the orientation and pointing direction then the claim is satisfied; see Short as modified where Laughlin already provides the teaching of obtaining the first partial region and as in paragraphs 0131-0147 and figure 8 where the first partial region has been explained above as corresponding to the “viewpoint of the camera” of the work operator scanning the environment “to generate video data for aircraft 802 from the viewpoint of person 820” such that this establishes a region from which further information may be searched for or extracted from and thus when “generating video data for an object from a viewpoint of a camera system at a location of an object” for example this is a case where a work operator performs a pointing operation of the camera to establish a “viewpoint” in the direction of the work target then the firs partial region is obtained based on the orientation of the work operator toward the work target and the direction indicated  by the pointing of the camera operation of the work operator).
Regarding claim 4, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein the obtaining of the first partial region is configured to obtain the first partial region by using a position at which a line extended along with the orientation of the work operator from a position where the work operator is placed intersects the three-dimensional model (note that the claim does not actually recite the device or processor “extending” any “line” but only recites “using a position” and this position is “at which a line extended…from a position where the work operator is placed intersects the three-dimensional model”; note that “where the work operator is placed” is considered to be using the work operator as a starting point for determining orientation frame of reference and an intersection with the 3D model; thus see Short as modified where Laughlin provides relevant teachings relating to the orientation of the work operator such that as explained above in combination the first partial region is defined by the “viewpoint” of the camera as in Laughlin at paragraphs 0131-0147 teaching the first partial region as explained above corresponding to the “viewpoint of the camera” of the work operator scanning the environment “to generate video data for aircraft 802 from the viewpoint of person 820” and when “generating video data for an object from a viewpoint of a camera system at a location of an object” for example as seen in figure 8 where the “images 821 of aircraft 802 from the viewpoint of person 820”  are “displayed to person 823” such that as combined with Short above this orientation of the camera view to the initial 3D model which is obtained and used as the first partial region is then one which intersects the three dimensional model with a line extended along the orientation as for example the pointing of the camera establishes a position at which a line extended along with the orientation of the work operator from a position where the work operator is placed is one which intersects with the 3D model being generated from the scans).
Regarding claim 5, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein the obtaining of the second partial region is configured to obtain the second partial region by using a size of a planar region detected from the first partial region and a distance between the planar region and the work operator (note that “planar region” is extremely broad and could include any object which includes a “plane” in some manner and the ”size” of such a region is not limited either in terms of what the “size” refers to; thus see Short as modified, wherein the “extraction” described in Short as in paragraphs 0050-0053 such that when the camera performs the object recognition of the images and/or video and uses spatial sensing data” that “detects distortions in the infrared patterns projected onto surfaces of the environment to determine distances from the camera” and to “analyze images, video, or other spatial sensing data to recognize particular objects in an environment” to “obtain pre-defined 3D models of the recognized objects” where it is further taught that the system can receive “user input that indicates a selection of a point or a region in a representation of the modeled 3D environment that corresponds to the target object” and the “extraction engine 228 can then correlate the selection with a target object and extract a 3D model of the target object” such that a user may input a region of a given size (where this region would also be planar such as in the case of a photocopying machine as a photocopying machine contains portions which are planar) from the initial 3D model or first partial region and the distance between the planar region and the work operator reflected in the “distances of the surfaces from the camera” modeled in the environment).
Regarding claim 6, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein the obtaining of the second partial region is configured to obtain the second partial region by using a size of a region for each color in the first partial region (see Short as modified, where Short provides the teachings of obtaining of the second partial region as in paragraphs 0050-0053 as explained above where as explained in relation to claim 5 above, a user may indicate a selection of a region of the first partial region which may be “defined in any suitable form, e.g., as a 3D polygonal mesh” or “a rendering of the 3D model of the environment, an image of the environment, or may take other suitable forms” such that for example in an example when a user selects a region corresponding to the “photocopying machine” or the device depicted in figures 1A-1F in order to obtain a second region which specifically has this work target in this sized region, then the obtaining of the second partial region which includes the work target also is an obtaining of this region by using a size of this region for each color in the first partial region as each color in the region is analyzed”). 
Regarding claim 7, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein the obtaining of the second partial region is configured to obtain the second partial region by performing a matching process, the matching process being configured to match another three-dimensional model modeling the work target with a plurality of feature points within the first partial region (see Short as modified where Short teaches such obtaining when performing “extraction” as explained in paragraphs “analyze images, video, or other spatial sensing data to recognize particular objects in an environment” to “obtain pre-defined 3D models of the recognized objects in the environment and arrange them as the corresponding physical objects are arranged in the environment“ such that the second region including the work target is found through matching the predefined models modeling the work target with feature points within the first partial region corresponding to the spatial sensing data being points in the region which match).
Regarding claim 8, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein an orientation of the work operator is detected based on an image of the work site captured by an image pickup device held by the work operator (see Short as modified, where Laughlin provides the relevant teachings for the orientation of the work operator referred to and where Laughlin further teaches in relation to this aspect of the combination as in paragraphs 0131-0147 and figure 8 where the first partial region has been explained above as corresponding to the “viewpoint of the camera” of the work operator scanning the environment “to generate video data for aircraft 802 from the viewpoint of person 820” such that this establishes a region from which further information may be searched for or extracted from and thus when “generating video data for an object from a viewpoint of a camera system at a location of an object” for example this is a case where a work operator performs a pointing operation of the camera to establish a “viewpoint” in the direction of the work target then the first partial region is obtained based on the orientation of the work operator as defined by the image pickup device “held” by the work operator such as through their HMD holding it for example).
Regarding claim 9, Short as modified teaches all that is required as applied to claim 8 above and further teaches wherein based on the captured image, an orientation of the work operator is detected, and the three-dimensional model is created (see Short as modified, where Laughlin provides such relevant teachings in Laughlin, supra, already in combination such that the orientation of the work operator is detected based on the captured image as the “viewpoint” of the Laughlin work operator defines a captured image view of the environment thus allowing the orientation of the worker to be detected as it corresponds to the orientation of the capture device and in combination with Short as explained above the three-dimensional model is created based on captured images from the work operator held by the work operator).
Regarding claims 10-12, the instant claims recite a “system” and “detection device” and “information processing device” and “processor” with these components performing the same substantive functions as recited in the methods of claims 1, 8 and 9 respectively, by similar components.  Short as modified teaches such functions and these components as explained in the rejections of claims 1, 8 and 9 respectively.  Therefore, the limitations of claims 10-12 correspond to the limitations of claims 1, 8 and 9, respectively; thus they are rejected on the same grounds as claims 1, 8 and 9, respectively.
Regarding claim 13, the instant claim again recites similar functional limitations as claim 1 in an embodiment of a non-transitory CRM for storing a program which causes a processor to perform processing to carry out the functions.  Short as modified teaches such an embodiment (see Short, paragraphs 0103-0110.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short as modified and further in view of Canada et al3 (“Canada”).
Regarding claim 2, Short as modified teaches all that is required as applied to claim 1 above and further teaches wherein the processor is configured to
determine an activity degree of the work operator based on a detection result of the position of the work operator (see Short as modified with Short teaching at paragraphs 0093-0102 and figures 6-7 teaching a “gaze-activated user interface” which uses “one or more action thresholds” such that when “focus of the user’s gaze crosses an action threshold, the system performs a particular action”), and
	the obtaining of the first partial region is performed in response to a determination result indicating that the activity degree of the work operator is less than a threshold (see Short as modified with Short at “supra” teaching the “gaze-activated user interface” which uses “one or more action thresholds” such that when “focus of the user’s gaze crosses an action threshold, the system performs a particular action” which would logically include a determination result that such activities being monitored are compared to a threshold and may be less than one as for example when “the user focuses more specifically on the element 606 and the focus of the user’s gaze becomes less than a distance from element 606 indicated by the second action threshold 610, the system may display a pop-up window”).
Short as modified teaches all that is required as applied to claim 1 above but fails to specifically teach that the obtaining of the first partial region is performed in response to a determination result indicating that the activity degree of the work operator is less than a threshold.  Rather, while Short as modified teaches as in Short above that determining an activity degree of the work operator is known as is applying such determinations to threshold comparisons which lead to particular actions being performed, Short does not teach that the actual obtaining of the first partial region is in response to 
In the same field of endeavor relating to analyzing a 3D scene in augmented reality (AR) for displaying image information on an image, Canada teaches that it is known to initialize an AR application “by capturing image data of a physical space” and to prompt a user “to hold the device still” while “data is received from various motion detecting devices” and “if the device is determined to have moved more than a threshold amount, then the process is paused” until it can “be brought to an acceptable level within a certain amount of time” and after this time then “a user is prompted to point the image capture device at a surface” and a user then “captures image data of the physical space and some or all potential planar surface are automatically identified and visually indicated in a GUI of the device” where then AR virtual objects may be placed in relation to recognized and mapped surfaces (see Canada, column 12, lines 6-67 through column 13, lines 1-51).  Thus Canada determines an activity degree of the work operator based on a detection result of a position of the work operator based on the sensors of the AR device and obtains a first partial region of in response to the initialization being performed which determines that the activity degree is less than a threshold when the device has not moved more than a threshold amount.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Short as modified to combine Short’s and Canada’s determination of an activity degree and use of this degree in comparison to a threshold to establish a first region for analysis as taught by Canada as doing so is no more than application of a known technique to a base device ready for improvement to yield predictable results and result in an improved system.  This is because Short as modified already is scanning the space of the user as is Canada and see Canada, column 12, lines 17-52).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that while the amended claims overcome the previously applied Weiss reference given that Weiss is not directed to “authoring processing in response to an operation by a person different from the work operator,” Weiss’ techniques for establishing an initial region and then searching within that region would likely still apply.  Regardless, Short as modified has been applied to more fully address the invention now described by the amended claims.  Applicant makes no more specific arguments regarding any claims and thus all claims stand rejected as fully explained above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613                   

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2018/0218538
        2 US PGPUB No. 2012/0183137
        3 US Patent No. 10319150